DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 11/29/2021.
Claims 1-22 are pending.
Claims 4 and 20 further amended. 
Claims 21 and 22 added.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant arguments regarding 35 USC 103, pages 8-12, claims 1, filed on 11/29/2021. Applicant argues that the prior art fails to teach or suggest the following claim limitations, 
“determining a target feature set based on the plurality of packets”
“wherein the target feature set comprises a multi-stream feature corresponding to the plurality of packets”
“and determining, based on the target feature set and a correspondence between the target feature set and a service type”
“a service type corresponding to the first data stream collected in the first time period”
“wherein the service type corresponding to the first data stream is web browsing, online video, online audio, file transferring, multimedia, Voice over Internet Protocol (VoIP), or interactive messaging”

Examiner’s Responsewith regards to applicant’s arguments 35 USC 103, pages 8-12, claims 1, filed on 11/29/2021, have been fully considered but are not persuasive.
With regards to claim limitation, “determining a target feature set based on the plurality of packets” Raja discloses (0150/0223) identifying attributes/features that correspond to target packets and/or traffic. Raja further discloses the features of packets and traffic flow as statistics and trace data. (Spec para 0008 plurality of packets, and the multi-stream feature includes a statistical parameter). Therefore the Examiner believes that Raja does teach or suggest identifying and/or determining features of target packets from a traffic flow consisting of multiple packets.
With regards to claim limitation, “wherein the target feature set comprises a multi-stream feature corresponding to the plurality of packets” Raja discloses (0150/0223) identifying attributes/features that correspond to target packets and traffic flows (wherein the flow comprise consist several packets in a specific transport connection or a media stream) Raja further discloses the features of packets and traffic flow as statistics and trace data. (Spec para 0008 plurality of packets, and the multi-stream feature includes a statistical parameter). Therefore the 
With regards to claim limitation, “and determining, based on the target feature set and a correspondence between the target feature set and a service type” and “a service type corresponding to the first data stream collected in the first time period”, Keith discloses (0113) providing traffic flow characteristics; Keith further discloses (0189/0209/0231) the received traffic flow collected on regular intervals comprising parameter identifiers and based on scanning the traffic service information can be retrieved. Therefore the Examiner believes that Keith does teach or suggest a service type and parameter feature can be obtained from collected data/traffic flows
With regards to added claim limitation, “wherein the service type corresponding to the first data stream is web browsing, online video, online audio, file transferring, multimedia, Voice over Internet Protocol (VoIP), or interactive messaging” Keith further discloses (0189/0231) the received traffic flow collected on regular intervals comprising parameter identifiers and based on scanning the traffic service information can be retrieved. Keith further discloses (0211/0276) service classes defined based on parameters to include web services, file delivery, directory and VoIP services.
With regards to added claim limitation, “further comprising updating the correspondence between the target feature set and the service type by training a plurality of new samples and a plurality of historical samples using a machine learning algorithm, wherein each of the plurality of new samples and the plurality of historical samples corresponds to a data stream collected in a time period and comprises a service type corresponding to the collected data stream and a plurality of features of the collected data stream” have been considered but are moot because the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raja (US20120226804) in view of Keith (US20130077486).
As to claim 1, Raja teaches a traffic detection method, (¶0330 detect  data streams (e.g., network traffic)) comprising: obtaining a plurality of packets collected by a traffic collection device in a first time period, (¶0105 receiving network packets; ¶0313 collect and/or consolidate a plurality of data streams; ¶0330 receive data streams (e.g., statistics of network traffic) comprising: obtaining a plurality of packets collected by a traffic collection device in a first time period, (¶0115 time interval of received,  network packets; ¶0285 stream of packets; ¶0313 collect  plurality of data streams) wherein the plurality of packets comprise packets in a first data stream and at least one other data stream collected in the first time period, (¶0115 time interval of received,  network packets; ¶0285 stream of packets; ¶0313 collect  plurality of data streams) and the first data stream and the at least one other data stream are data streams of a same user; (¶0189 network traffic  transactions between a particular client; ¶0313 plurality of data streams; ¶0319 obtain the different data streams, at the client) determining a target feature set based on the plurality of packets, (¶0121 identification attributes, based on content packet header; ¶0150 determines one or more attributes or characteristics) wherein the target feature set comprises a multi-stream feature corresponding to the plurality of packets, (¶0005 performance statistics  multiple network traffic streams; ¶0121 packet, header attributes; ¶0223 targeted data packets) and the multi-stream feature comprises a statistical parameter about sizes of the plurality of packets; (¶0005 performance statistics  multiple network traffic streams; ¶0238 performance data for each packet, measure of size of a packet).
Although Raja teaches the method recited above, wherein Raja fails to explicitly teach and determining, based on the target feature set and a correspondence between the target feature set and a service type and a service type corresponding to the first data stream collected in the first time period. 
Keith, however discloses, and determining, based on the target feature set and a correspondence between the target feature set and a service type, (¶0189 attributes, determine service; ¶0200 packet- or data-specific information can include type of service; ¶0275 packets based on service class) a service type corresponding to the first data stream collected in the first time period. ((¶0094 network packets received, (at) time related interval; ¶0200 network packet, type of service; ¶0304 network stream and representative group of data packets).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Raja for identify/determine a type of service based on packet and stream attributes. One of ordinary skill in the art would be motivated to allow for providing a (See Keith para 0009)
As to claim 2, the combination of Raja and Keith teach the method recited in claim 1, wherein Raja further teaches the method according to claim 1, wherein the multi-stream feature further comprises at least one of a statistical parameter about reception time intervals corresponding to the plurality of packets or a statistical parameter about transmission rates of the plurality of packets. (¶0004 statistics, data generated by the plurality of packet; ¶0277 statistics, time interval, captured data; ¶0330 data streams statistics; ¶0334 data stream accordingly to a predetermined interval).
As to claim 3, the combination of Raja and Keith teach the method recited in claim 1, wherein Raja further teaches the method according to claim 1, wherein the first time period is related to a statistical parameter of packets collected by the traffic collection device in a second time period, the plurality of packets collected in the first time period comprising the packets collected in the second time period. (¶0004 statistics, data, the plurality of packet; ¶0115 one or more time intervals, packets, received; ¶0277 time interval, captured data; ¶0327 streams (multiple packets) received according to predetermined interval).
As to claim 7, the combination of Raja and Keith teach the method recited in claim 1, wherein Raja further teaches the method according to claim 1, wherein the target feature set further comprises a single-stream feature corresponding to the packets in the first data stream that are collected in the first time period, and the single-stream feature comprises a statistical parameter about sizes of the collected packets in the first data stream. (¶0005 performance statistics multiple network traffic streams; ¶0238 performance data for each packet, measure of size of a packet).
As to claim 8, the combination of Raja and Keith teach the method recited in claim 7, wherein Raja further teaches the method according to claim 7, wherein the single-stream feature further comprises at least one of a statistical parameter about reception time intervals of the collected packets in the first data stream or a statistical parameter about transmission rates of the collected packets in the first data stream. (¶0004 statistics, data generated by the plurality of packet; ¶0330 data streams statistics; ¶0277 statistics, time interval, captured data; ¶0334 data stream accordingly to a predetermined interval).
As to claim 9, the combination of Raja and Keith teach the method recited in claim 1, wherein Raja further teaches the method according to claim 1, wherein the target feature set further comprises a feature of a transaction in the first data stream collected in the first time period, the transaction comprises a plurality of packets, the plurality of packets comprised in the transaction include a request and at least one response corresponding to the request, and the feature of the transaction comprises a statistical parameter about sizes of the plurality of packets comprised in the transaction. (¶0004 statistics,  data generated by the plurality of packet; ¶0238 performance data for each packet, measure of size of a packet; ¶0274 responses to requests for content, packet  performance statistics; ¶0267 request for performance data). 
As to claim 10, the combination of Raja and Keith teach the method recited in claim 9, wherein Raja further teaches the method according to claim 9, wherein the feature of the transaction further comprises a statistical parameter about reception time intervals corresponding to the plurality of packets comprised in the transaction and a statistical parameter about transmission rates of the plurality of packets comprised in the transaction. (¶0004 statistics, data generated by the plurality of packet; ¶0330 data streams statistics; ¶0277 statistics, time interval, captured data; ¶0334 data stream accordingly to a predetermined interval).
As to claim 11, Raja teaches a traffic detection method, (¶0330 detect data streams (e.g., network traffic) comprising: obtaining a plurality of packets collected by a traffic collection device in a first time period, (¶0105 receiving network packets; ¶0313 collect and/or consolidate a plurality of data streams; ¶0330 receive data streams (e.g., statistics of network traffic) wherein the plurality of packets comprise packets of a transaction in a first data stream collected in the first time period; (¶0105 receiving network packets; ¶0313 collect and/or consolidate a plurality of data streams; ¶0330 receive data streams (e.g., statistics of network traffic) determining a target feature set based on the plurality of collected packets, (¶0121 attributes, packet, ¶0150 identifies and determines one or more attributes or characteristics) wherein the target feature set comprises a feature of the transaction in the first data stream collected in the first time period, the packets of the transaction include a request and at least one response corresponding to the request, (¶0115 time interval of received,  network packets; ¶0121 packet, header attributes; ¶0223 targeted data packets; ¶0267 request for performance data;  ¶0274 responses to requests for content, packet  performance statistics) and the feature of the transaction comprises a statistical parameter about sizes of the packets of the transaction; (¶0005 performance statistics  multiple network traffic streams; ¶0121 packet, header attributes; ¶0223 targeted data packets; ¶0238 performance data for each packet engine can include, size of a packet).
Although Raja teaches the method recited above, wherein Raja fails to explicitly teach and determining, based on the target feature set and a correspondence between the target feature set and a service type and service type corresponding to the first data stream collected in the first time period.
Keith, however discloses, and determining, based on the target feature set and a correspondence between the target feature set and a service type; (¶0005 performance statistics multiple network traffic streams; ¶0121 packet, header attributes; ¶0223 targeted data packets; ¶0238 performance data for each packet engine can include, size of a packet) a service type corresponding to the first data stream collected in the first time period. (¶0094 network packets received, (at) time related interval; ¶0200 network packet, information can include type of service; ¶0304 network stream and representative group of data packets).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Raja for identify/determine a type of service based on packet and stream attributes. One of ordinary skill in the art would be motivated to allow for header option to provide any information, data or characteristics about the network connection. (See Keith para 0113)
As to claim 12, the combination of Raja and Keith teach the method recited in claim 11, wherein Raja further teaches the method according to claim 11, wherein the feature of the transaction further comprises at least one of a statistical parameter about reception time intervals corresponding to the packets of the transaction or a statistical parameter about transmission rates of the packets of the transaction, and the reception time interval corresponding to the packets of the transaction is a reception time interval between any two consecutively received packets in the packets. (¶0004 statistics, data generated by the plurality of packet; ¶0330 data streams statistics; ¶0277 statistics, time interval, captured data; ¶0334 data stream accordingly to a predetermined interval).
As to claim 13, the combination of Raja and Keith teach the method recited in claim 11, wherein Keith further teaches the method according to claim 11, further comprising: determining a feature of a first transaction based on a plurality of packets comprised in the first transaction, wherein the first transaction is in the first data stream; and determining, based on the feature of the first transaction and a correspondence between the feature of the first transaction and a service type, a service type corresponding to the first transaction. (¶0189 determine attributes, determine service; ¶0200 packet- or data-specific information can include type of service; ¶0275 packets based on service class).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Raja for identify/determine a type of service based on packet and stream attributes. One of ordinary skill in the art would be motivated to allow for implementing authentication via a policy engine to determine authorization to system services. (See Keith para 0076)
As to claim 14, the combination of Raja and Keith teach the method recited in claim 11, wherein Raja further teaches the method according to claim 11, wherein the statistical parameter comprises at least one of an average value, a maximum value, a minimum value, a standard deviation, a quantile, kurtosis, skewness, or a spectrum parameter. (¶0262 performance data, statistics, average size; ¶0277 performance statistics maximum number, minimum number, average number).
As to claim 21, the combination of Raja and Keith teach the method recited in claim 11, wherein Raja further teaches the method according to claim 1, wherein the service type corresponding to the first data stream is web browsing, online video, online audio, file (¶0006 Network traffic, data corresponds to real-time service requirements while others correspond to other classes of service; ¶0211 web services, file delivery, directory services, VoIP; ¶0276 service classes defined by parameters; ¶0301 packet parameters).
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Raja (US20120226804) in view of Keith (US20130077486) and in further view of Ang (US20070121497).
As to claim 4, although the combination of Raja and Keith teach the method of claim 1, wherein the combination of Raja and Keith teach fail to expressly teach the method according to claim 1, wherein the obtaining a plurality of packets collected by a traffic collection device in a first time period comprises: obtaining a plurality of packets collected by the traffic collection device in a second time period, wherein the plurality of packets collected in the second time period comprise packets in the first data stream and the at least one other data stream.
Ang, however disclose, the method according to claim 1, wherein the obtaining a plurality of packets collected by a traffic collection device in a first time period comprises: obtaining a plurality of packets collected by the traffic collection device in a second time period, wherein the plurality of packets collected in the second time period comprise packets in the first data stream and the at least one other data stream; ( ¶0010 receiving packets; ¶0018 receiving packet streams; ¶0024 interval T2, packet arrival;  ¶0041 packets, received, collector) determining whether a time difference between a time of receiving a last packet in the first data stream by the traffic collection device in the second time period and an end time of the second time period is less than a preset threshold, (¶0009  measures  time between arrival of  packets; ¶0020  ends time between the arrivals of packets ¶0027  difference between the arrival times of  packets; ¶0032 packet time interval is below the threshold) and in response to the determination that the time difference between the time of receiving the last packet in the first data stream by the traffic collection device in the second time period and the end time of the second time period is less than the preset threshold, obtaining a plurality of packets collected by the traffic collection device in a third time period, wherein a sum of the second time period and the third time period is the first time period. (¶0009 measures time between arrival of packets; ¶0020 ends time between the arrivals of packets; ¶0027 difference between the arrival times of packets; ¶0032 packet time interval is below the threshold).
Thus given the teachings of Ang it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Ang, Raja and Keith for Receiving packets via one or more predefined intervals and identifying the difference in arrival and transmission times compared with threshold limits. One of ordinary skill in the art would be motivated to allow for automatic adjustment of thresholds based on QoS characteristics. (See Ang para 0026)
As to claim 5, although the combination of Raja and Keith teach the method of claim 1, wherein the combination of Raja and Keith teach fail to expressly teach the method according to claim 1, wherein the obtaining a plurality of packets collected by a traffic collection device in a first time period comprises: obtaining a plurality of packets collected by the traffic collection device in a second time period, wherein the plurality of packets collected in the second time period comprise packets in the first data stream and the at least one other data stream and determining whether a total amount of data received by the traffic collection device in the second time period is greater than a preset data amount; and in response to the determination that the 
Ang, however disclose, the method according to claim 1, wherein the obtaining a plurality of packets collected by a traffic collection device in a first time period comprises: obtaining a plurality of packets collected by the traffic collection device in a second time period, wherein the plurality of packets collected in the second time period comprise packets in the first data stream and the at least one other data stream; (¶0010 receiving packets; ¶0018 receiving packet streams; ¶0024 interval T2, packet arrival;  ¶0041 packets, received, collector) determining whether a total amount of data received by the traffic collection device in the second time period is greater than a preset data amount; and in response to the determination that the total amount of data received by the traffic collection device in the second time period is greater than the preset data amount, obtaining a plurality of packets collected by the traffic collection device in a third time period, wherein a sum of the second time period and the third time period is the first time period. (¶0006 large volume, amount of data may be transmitted; ¶0025 packet exceeds the threshold; time interval T2; ¶0026 threshold based on packet size; ¶0040 threshold (e.g. volume)).
Thus given the teachings of Ang it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Ang, Raja and Keith for Receiving packets via one or more predefined intervals and identifying the difference in arrival and transmission times compared with threshold limits. One of ordinary skill in the art would be motivated to allow for a database for storing (See Ang para 0033)
Claims 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raja (US20120226804) in view of Keith (US20130077486) and in further view of Dirac (WO2016004063).
As to claim 6, the combination of Raja and Keith teach the method recited in claim 11, wherein Keith further teaches the method according to claim 1, wherein the determining, based on the target feature set and a correspondence between the target feature set and a service type, a service type corresponding to the first data stream collected in the first time period comprises: determining a first feature set in a feature library based on the target feature set, (¶0189 determine attributes, determine service; ¶0200 packet- or data-specific information can include type of service, ¶0242  features, policy library; ¶0275 packets based on service class) and determining, based on a correspondence between the first feature set and a service type, (¶0200 type of service, packet information) the service type corresponding to the first data stream collected in the first time period, wherein the service type corresponding to the first data stream collected in the first time period is the same as the service type corresponding to the first feature set. (¶0094 packets received, one or more time intervals; ¶0189 attributes or characteristics determine service; ¶0200 type of service information may be used to classify the network packet; ¶0304 packets in a network stream).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Raja for identify/determine a type of service based on packet and stream (See Keith para 0008)
Although the combination of Raja and Keith teach the method recited above, wherein the combination of Raja and Keith fail to expressly teach the first feature set having a highest similarity with the target feature set among feature sets in the feature library.
Dirac, however discloses, the first feature set having a highest similarity with the target feature set among feature sets in the feature library; (¶0154 identify a particular parameter value, similar results; ¶0260 features meet certain data-type constraints; ¶0261 features  values; stored, values; ¶0263 features for threshold  ¶0351 meets  threshold criterion).
Thus given the teachings of Dirac it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dirac, Raja and Keith for identify/determine relationship between attributes set and stored attributes. One of ordinary skill in the art would be motivated to allow for implementing validation checks. (See Dirac para 0128)
As to claim 15, although the combination of Raja and Keith teach the method of claim 11, wherein the combination of Raja and Keith teach fail to expressly teach The method according to claim 11, further comprising: training a plurality of new samples and a plurality of historical samples by using a machine learning algorithm, to update a correspondence between a feature set and a service type in a feature library, wherein the plurality of new samples comprise a sample corresponding to the transaction in the first data stream collected in the first time period, and the sample corresponding to the transaction in the first data stream comprises the feature of the transaction in the first data stream and the service type corresponding to the first data stream.
Dirac, however discloses, The method according to claim 11, further comprising: training a plurality of new samples and a plurality of historical samples by using a machine learning algorithm, to update a correspondence between a feature set and a service type in a feature library, (¶0083 training and using machine learning models, algorithms¶0088 update data source; ¶0098 database data source; ¶0126 update attributes, ¶0162 plurality of samples; ¶0222 training samples; ¶0224 training data executed at a machine learning service) wherein the plurality of new samples comprise a sample corresponding to the transaction in the first data stream collected in the first time period, and the sample corresponding to the transaction in the first data stream comprises the feature of the transaction in the first data stream and the service type corresponding to the first data stream. (¶0085 streaming data; ¶0162 plurality of samples; ¶0222 training samples; ¶0276 streaming  data, at regular intervals,  feature values derived from data).
Thus given the teachings of Dirac it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dirac, Raja and Keith for using algorithms for training packet samples. One of ordinary skill in the art would be motivated to allow for using overlapping data subsets to assist in training. (See Dirac para 0162)
As to claim 17, the combination of Raja and Keith teach the method recited in claim 11, wherein Keith further teaches determining the service type corresponding to the transaction in the first data stream based on a correspondence between the server identity and a service type; (¶0189 attributes, determine service; ¶0200 packet- or data-specific information can include type of service; ¶0275 packets based on service class) and storing a second new sample corresponding to the transaction in the first data stream collected in the first time period, (¶0094 time intervals received, network packets; ¶0136 receives, new packets; ¶0302 data packet sample; ¶0320 storing  received data packet) wherein the second new sample comprises the service type of the transaction in the first data stream and the feature of the transaction in the first data stream, and the feature of the transaction comprises at least one statistical parameter. (¶0249 packet statistics; ¶0303 sample of data packets; ¶0305 data packets with service code).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Raja for identify/determine a type of service based on packet and stream attributes. One of ordinary skill in the art would be motivated to allow for a controller to monitor packet characteristics. (See Keith para 0162)
Although the combination of Raja and Keith teach the method of claim 11, wherein the combination of Raja and Keith teach fail to expressly teach The method according to claim 15, wherein the plurality of new samples comprises at least one other new sample, and the method further comprises: obtaining a server identity corresponding to the transaction in the first data stream collected by the traffic collection device in the first time period, wherein the server identity comprises an Internet Protocol (IP) address of a server and a name of the server.
Dirac, however discloses, The method according to claim 15, wherein the plurality of new samples comprises at least one other new sample, and the method further comprises: obtaining a server identity corresponding to the transaction in the first data stream collected by the traffic collection device in the first time period, wherein the server identity comprises an Internet Protocol (IP) address of a server and a name of the server; (¶0125 feature processing,  servers may be identified with a network address; ¶0176 server  names).
Thus given the teachings of Dirac it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dirac, Raja and Keith for identifying server information. One of ordinary skill in the art would be motivated to allow for a repository for storing identifiers of client and user devices. (See Dirac para 0133)
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raja US20120226804 in view of Keith (US20130077486) and in further view of Dirac (WO2016004063) and in further view of Li (US20080192753).
As to claim 16, the combination of Raja, Keith and Dirac teach the method recited in claim 15, wherein  Dirac further teaches The method according to claim 15, wherein the plurality of new samples comprises a first new sample corresponding to a feature set in the feature library, the first new sample comprises a group of high-confidence features and a service type, (¶0135  data sampling feature; ¶0139 feature processing, library; ¶0162 plurality of samples; ¶0239 new data; ¶0349 data set, confidence level) a similarity between the group of high-confidence features and the feature set in the feature library satisfies a preset condition, ( ¶0154 identify a particular parameter value, similar results; ¶0260 features meet certain data-type constraints; ¶0261 features  values; stored, values; ¶0263 features for threshold; ¶0351 meets  threshold criterion) a similarity between the group of high-confidence features and the feature set in the feature library satisfies a preset condition, (¶0154 identify a particular parameter value, similar results; ¶0260 features meet certain data-type constraints; ¶0261 features  values; stored, values; ¶0263 features for threshold; ¶0351 meets  threshold criterion).
Thus given the teachings of Dirac it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dirac, Raja and Keith for identify/determine relationship between attributes set and stored attributes. One of ordinary skill in the art would be motivated to allow for monitoring probes to collect data. (See Dirac para 0136)
Although the combination of Raja, Keith and Dirac teach the method recited above, wherein the combination of Raja, Keith and Dirac teach fail to expressly teach the service type in the first new sample is the same as a service type corresponding to the feature set in the feature library corresponding to the first new sample.
Li, however discloses, and the service type in the first new sample is the same as a service type corresponding to the feature set in the feature library corresponding to the first new sample. (¶0035 feature codes is stored in library corresponding to the service types; ¶0048 feature codes obtained from packet). 
Thus given the teachings of Li it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Li, Raja and Keith Dirac for identify/determine relationship between attributes set and stored attributes. One of ordinary skill in the art would be motivated to allow for providing QoS guarantee. (See Li para 0018)
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (WO2016004063) in view of Keith (US20130077486).
As to claim 1, Dirac teaches a sample training method, (¶0222 training samples) to obtain a plurality of new samples; (¶0222 training samples 3805A, 3805B and 3805C may be obtained) and training an updated sample set by using a machine learning algorithm, to obtain an updated correspondence set, wherein the updated correspondence set comprises a plurality of mapping relationships between feature sets and service types, (¶0085 streaming data; ¶0162 plurality of samples; ¶0222 training samples; ¶0276 streaming  data, at regular intervals,  feature values derived from data) wherein the updated sample set comprises a plurality of new samples and a plurality of historical samples, each sample in the updated sample set comprises one service type and a plurality of features, (¶0085 streaming data; ¶0162 plurality of samples ¶0222 training samples; ¶0276 streaming  data, at regular intervals,  feature values derived from data) the plurality of features comprise at least one of a multi-stream feature, a single-stream feature, or a transaction feature, and each of the multi-stream feature, the single-stream feature, and the transaction feature comprises at least one statistical parameter. (¶0085 streaming data feature; ¶0086 statistics, feature; ¶0106 attribute statistics; ¶0268 number of features).
Although Dirac teaches the method recited above, wherein Dirac fails to expressly teach comprising: identifying service types of a plurality of data streams in a time period comprising: identifying service types of a plurality of data streams in a time period.
Keith, however discloses, comprising: identifying service types of a plurality of data streams in a time period (¶0094 network packets received, (at) time related interval; ¶0189 identify service; ¶0200 network packet, information can include type of service; ¶0298 multiple network streams).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Dirac for identify/determine a type of service based on packet and stream (See Keith para 0207)
As to claim 20, the combination of Dirac and Keith teach the method of claim 18, wherein Dirac further teaches The method according to claim 18, wherein the plurality of new samples comprises at least one other new sample, and the method further comprises: obtaining a server identity corresponding to a data stream collected by a traffic collection device in a time period, the server identity comprising an Internet Protocol (IP) address of a server and a name of the server; (¶0125 feature processing,  servers may be identified with a network address; ¶0176 server  names).
Although Dirac teaches the method recited above, wherein Dirac fails to expressly teach determining a service type of the collected data stream based on a correspondence between the server identity and a service type; and storing a second new sample corresponding to the data stream collected in the time period, wherein the second new sample comprises the service type of the collected data stream and a multi-stream feature of the collected data stream.
Keith, however discloses determining a service type of the collected data stream based on a correspondence between the server identity and a service type; (¶0189 attributes, determine service; ¶0200 packet- or data-specific information can include type of service; ¶0275 packets based on service class) and storing a second new sample corresponding to the data stream collected in the time period, wherein the second new sample comprises the service type of the collected data stream and a multi-stream feature of the collected data stream. (¶0094 time intervals, network packets; ¶0136 receives, new packets; ¶0302 data packet sample; ¶0320 storing received data packet).
Thus given the teachings of Keith it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Keith and Dirac for identify/determine a type of service based on packet and stream attributes. One of ordinary skill in the art would be motivated to allow for an application classifiers may provide multi-level classification of network packets. (See Keith para 0208)
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (WO2016004063) in view of Keith (US20130077486) and in further view of Li (US20080192753).
As to claim 19, the combination of Dirac and Keith teach the method of claim 18, wherein Dirac further teaches The method according to claim 18, wherein the plurality of new samples comprises a first new sample corresponding to a feature set in a feature library, the first new sample comprises a group of high-confidence features and a service type, (¶0135 data sampling feature; ¶0139 feature processing, library; ¶0162 plurality of samples; ¶0239 new data; ¶0349 data set, confidence level) a similarity between the group of high-confidence features and the feature set in the feature library satisfies a preset condition, (¶0154 identify a particular parameter value, similar results; ¶0260 features meet certain data-type constraints; ¶0261 features  values; stored, values; ¶0263 features for threshold  ¶0351 meets  threshold criterion).
Although the combination of Dirac and Keith teach the method recited above, wherein the combination of Dirac and Keith fail to expressly teach and the service type in the first new sample is the same as a service type corresponding to the feature set in the feature library corresponding to the first new sample.
Li, however discloses and the service type in the first new sample is the same as a service type corresponding to the feature set in the feature library corresponding to the first new sample. (¶0035 feature codes is stored in library corresponding to the service types; ¶0048 feature codes obtained from packet). 
Thus given the teachings of Li it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Li, Raja and Keith Dirac for identify/determine relationship between attributes set and stored attributes. One of ordinary skill in the art would be motivated to allow for providing classification rules. (See Li para 0005)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Raja (US20120226804) in view of Keith (US20130077486) and in further view of Parandehgheibi (US20160359740).
Although the combination of Raja and Keith  teach the method recited in claim 1, wherein the combination of Raja and Keith teach fail to expressly teach The method according to claim 1, further comprising updating the correspondence between the target feature set and the service type by training a plurality of new samples and a plurality of historical samples using a machine learning algorithm, wherein each of the plurality of new samples and the corresponds to a data stream collected in a time period and comprises a service type corresponding to the collected data stream and a plurality of features of the collected data stream.
Parandehgheibi, however discloses, the method according to claim 1, further comprising updating the correspondence between the target feature set and the service type by training a plurality of new samples and a plurality of historical samples using a (¶0021 historical set of flows (of) data, traffic; ¶0029 sample data (corresponding to) network traffic and corresponding data; ¶0030 multiple instances of data; ¶0082 updated data set, classification; ¶0084 machine learning algorithm, training data) wherein each of the plurality of new samples and the corresponds to a data stream collected in a time period and comprises a service type corresponding to the collected data stream and a plurality of features of the collected data stream. (¶0020 one or more features for the(data) flow; ¶0031 flow data sets; ¶0029 sample data (corresponding to) network traffic and corresponding data flows; ¶0035 collectors retain (obtain) complete dataset (at) period of time; ¶0041 flows traversing the network, include class of service).
Thus given the teachings of Parandehgheibi it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Parandehgheibi, Raja and Keith Dirac for updating/training data samples using machine learning. One of ordinary skill in the art would be motivated to allow for using machine learning to map data and/or content to identify relationships generate services or content of interest to user. (See Parandehgheibi para 0081)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454